COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-267-CV
  
  
DAVID 
WELLS AND ALLEGHENY                                           APPELLANTS
CASUALTY 
COMPANY, SURETY
  
V.
  
THE 
STATE OF TEXAS                                                              APPELLEE
  
  
----------
 
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1
----------
        On 
September 27, 2004, we notified appellants that this court may not have 
jurisdiction over this appeal because it appears a final judgment has not been 
signed by the trial court judge.  We further stated that if no final 
judgment was signed on or before October 18, 2004, we would dismiss the appeal 
for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).  
We have not received a response, and it appears that no final judgment has been 
signed.
        Accordingly, 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(a), 43.2(f).
   
  
                                                          PER 
CURIAM
  
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
December 2, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.